Citation Nr: 1529346	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-22 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the termination of death pension benefits, effective January 1, 2005, was proper.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1943 to April 1946.  The Veteran died in January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Chicago, Illinois RO.  In June 2008, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.  On the appellant's June 2010 VA Form 9, she requested a videoconference hearing before the Board; however, she failed to report to the scheduled hearing in May 2015. As the record does not contain further explanation as to why she failed to report to the hearing, or a request to reschedule the hearing, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).


FINDINGS OF FACT

1.  Based on the appellant's newly awarded Social Security Administration (SSA) benefits, the RO (in an August 2006 decision) proposed and then (in an October 2007 decision) implemented termination of her death pension benefits, effective January 1, 2005.

2.  From January 1, 2005, the appellant's annual income (following deduction of excludable medical expenses) has exceeded the applicable Maximum Annual Pension Rate (MAPR) for a surviving spouse with no dependent children who is neither housebound nor in need of aid and attendance.




CONCLUSION OF LAW

The termination of death pension benefits, effective January 1, 2005, was proper.  38 U.S.C.A. § 1503, 1521, 1541, 1543, 5312 (West 2014); 38 C.F.R. § 3.3, 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding that the VCAA does not apply, the Board has reviewed the case to ensure that the appellant has had a fair opportunity to present argument and evidence in support of her claim.  She was advised (in an August 2006 decision which proposed termination of death pension benefits) of the evidence or information she would have to provide to show that the death pension benefits should not be terminated.  The Board finds that the current record is adequate to determine whether or not the termination of death pension benefits was proper under the facts and circumstances of this case, and that the appellant was provided opportunity to present evidence in support of her claim.  The Board concludes that the requirements for the fair development of the appeal have been met.

Legal Criteria, Factual Background, and Analysis

Death pension is a benefit payable to the surviving spouse of a Veteran of a period of war who met statutorily-defined service requirements or at the time of death was receiving compensation or retirement pay for a service-connected disability.  It is paid at an annual rate that is reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(a), (b).  Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse, including income, is such that it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a).

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the claimant's countable annual income from the maximum annual pension rate (MAPR).  If a claimant's annual income (minus excludable medical expenses) exceeds the applicable MAPR, the claimant is ineligible to receive pension benefits.  The MAPR is adjusted from year to year, as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  In determining the claimant's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  SSA benefits are counted as income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 3.272, 3.273.

A surviving spouse who receives death pension must notify VA of any material change or expected change in income which would affect entitlement to receive such pension or the rate of pension.  Such notice must be furnished when she acquires knowledge that she will begin to receive additional income.  Where reduction or discontinuance of a running award of death pension is required because of an increase in income, the reduction or discontinuance shall be made effective at the end of the month in which the increase occurred.  38 C.F.R. § 3.660.

As the Veteran served on active duty from October 1943 to April 1946, he had qualifying wartime service.  The appellant applied for a death pension in January 2004 (following his death earlier that month).  An April 2004 RO decision granted the appellant death pension benefits effective January 24, 2004, based on reported annual income of $3,400.  [Effective December 1, 2003, the MAPR for a surviving spouse with no dependent children who is neither housebound nor in need of aid and attendance was $6,634.]

In June 2004, the appellant began receiving SSA benefits.  Based on the SSA benefits award, the RO (in an August 2006 decision) proposed and (in an October 2007 decision) implemented termination of her death pension benefits, effective January 1, 2005, based on her new annual income of $13,355.  [Effective December 1, 2004, the MAPR for a surviving spouse with no dependent children who is neither housebound nor in need of aid and attendance was $6,814.]  [The Board notes that the overpayment created prior to the termination of the appellant's death pension benefits on January 1, 2005 was waived by the RO in a December 2007 Decision on Waiver of Indebtedness and is not before the Board.]

From January 1, 2005, the appellant's annual income (following deductions for excludable medical expenses) exceeded the applicable MAPR for a surviving spouse with no dependent children who is not housebound or in need of aid and attendance.  Inquiries to SSA established that she received the following annual SSA benefits: $692 per month in 2005 (annual total of $8,304); $715 per month in 2006 (annual total of $8,580); $731 per month in 2007 (annual total of $8,772); and $773 per month since 2007 (an annual total of $9,276).

The appellant has not contended that at any time since January 1, 2005 her excludable medical expenses reduced annual income enough to qualify for reinstatement of her death pension benefits.  At the June 2008 DRO hearing, she testified that she was in good health and that her only medical expenses were for Medicare Part A.  In May 2015 written argument her representative affirmed that her annual income remained $9,276 (her SSA benefits) and that her Medicare expenses totaled $553.20.  [Effective December 1, 2013, the MAPR for a surviving spouse with no dependent children who is not housebound or in need of aid and attendance was $8,485; deducting her $553.20 Medicare expenses from her $9,276 annual income amounts to $8,722.80, which exceeds the $8,485 current MAPR.]

The appellant contends that she is owed VA death pension benefits because she took care of her Veteran husband faithfully for 22 years (after he suffered a stroke) up until his death.  While she acknowledges (on a June 2010 VA Form 9) that her annual income exceeded the allowable income rate for death pension, she nevertheless argues that she should be awarded death pension benefits regardless of income, as she needs the extra money for her monthly expenses.  The Board notes the appellant's plea for equitable relief.  However, the laws and regulations governing the award (and termination) of death pension benefits establish very specific eligibility requirements for such benefits.  The Board is bound by governing legal authority, and is not authorized to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104. Given that the legal requirements under the governing laws and regulations are not met, the Board concludes that the termination of death pension benefits, effective January 1, 2005, was proper.  The law is dispositive, and the appeal must be denied.


ORDER

The appeal seeking to establish that the termination of death pension benefits, effective January 1, 2005, was improper is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


